DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (U.S. Patent Application Publication 2018/0288161) in view of Master et al. (U.S. Patent Application Publication 2013/0204813) in further view of Gangumalla et al. (U.S. Patent Application Publication 2019/0088098).
As per claims 1, 8 and 15, Saxena et al. discloses:

extracting one or more graph patterns from a knowledge graph generated from a sensor list containing one or more IoT sensors (Figures 9A-D & 10 and Paragraphs [0164-0180] – The environment graph model is initiated); 
learning one or more patterns from the sensor list and graph patterns (Figure 10 and Paragraphs [0178-0180] – the environment model is verified and possible improvements (i.e. patterns) identified); 
Saxena et al. fails to disclose:
learning one or more conversation patterns and conversation dialogs from the sensor list and graph patterns; and 
configuring the conversational agent with the one or more graph patterns, the one or more conversational patterns and conversation dialogs, sensor data and analytics from the one or more IoT sensors according to one or more queries to engage in a conversation dialog with a user, wherein configuring the conversational agent includes automatically learning a relationship between the one or more IoT sensors in the sensor list and inferring an influence of the relationship upon the physical environment of the user.
However, Master et al. in the same field of endeavor teaches:
learning one or more conversation patterns and conversation dialogs from the sensor list and graph patterns (Paragraphs [0038], [0052] & [0082] – data is classified as concepts and used in query construction); and 
configuring the conversational agent with the one or more graph patterns, the one or more conversational patterns and conversation dialogs, sensor data and analytics from the one or more IoT sensors according to one or more queries to engage in a conversation dialog with a user (Abstract and Paragraph [0038] – The virtual assistant is trained using inferences from user behavior and sensor data).

The combination fails to disclose:
wherein configuring the conversational agent includes automatically learning a relationship between the one or more IoT sensors in the sensor list and inferring an influence of the relationship upon the physical environment of the user.
However, Gangumalla et al. in the same field of endeavor teaches:
wherein configuring the conversational agent includes automatically learning a relationship between the one or more IoT sensors in the sensor list and inferring an influence of the relationship upon the physical environment of the user (Paragraphs [0044-0045] & [0121] – relationships between sensors are learned and their effect on the environment (air pressure)).
It would be obvious for a person having ordinary skill in the art to modify the method, system and computer program product of Saxena et al. and Master et al. with the sensor relationships of Gangumalla et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 8 is directed to a system of a general purpose computer executing the method of claim 1, so is rejected for similar reasons.
Claim 15 is directed to a computer program product containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons.

As per claims 2, 9 and 16, the combination of Saxena et al., Master et al. and Gangumalla et al. discloses all of the limitations of claims 1, 8 and 15 above. The combination further discloses:
generating a conversational path from the sensor list and the knowledge graph (Master et al. – Paragraph [0038]), wherein the knowledge graph includes a knowledge domain that links and describes semantic meanings, physical properties, and relationship between one or more IoT sensors in the sensor list (Saxena et al. - Figures 9A-D and Paragraphs [0164-0171] – semantic function, location and how the semantic function influences adjoining locations are shown).

As per claims 3, 10 and 17, the combination of Saxena et al., Master et al. and Gangumalla et al. discloses all of the limitations of claims 1, 8 and 15 above. Saxena et al in the combination further discloses:
describing and defining a semantic function of each of the one or more IoT sensors and each location in the IoT environment according to the knowledge graph (Figures 9A-D and Paragraphs [0164-0171] – semantic function, location and how the semantic function influences adjoining locations are shown).

As per claims 4, 11 and 18, the combination of Saxena et al., Master et al. and Gangumalla et al. discloses all of the limitations of claims 1, 8 and 15 above. Master et al. in the combination further discloses:
defining the one or more graph patterns and one or more conversation dialog templates, wherein a conversation dialog template includes at least a query and a response template; and associating one or more semantic concepts with the one or more graph patterns and the and one or more conversation dialog templates (Paragraphs [0053-0054])

As per claims 5, 12 and 18, the combination of Saxena et al., Master et al. and Gangumalla et al.  discloses all of the limitations of claims 1, 8 and 15 above. Saxena et al. in The combination further discloses:
applying the one or more graph patterns to the knowledge graph to identify or select one or more instances or entities (Figure 11 and Paragraphs [0181-0191] – the graph patterns are used to identify the nodes for a received command).

As per claims 6, 13 and 19, the combination of Saxena et al., Master et al. and Gangumalla et al. discloses all of the limitations of claims 1, 8 and 15 above. Master et al. in the combination further discloses:
(Paragraphs [0082] & [0086]).

As per claims 7, 14 and 20, the combination of Saxena et al., Master et al. and Gangumalla et al. discloses all of the limitations of claims 1, 8 and 15 above. Master et al in the combination further discloses:
generating one or more dialog elements from the one or more conversation patterns, wherein a dialog element includes a query, a response, and a condition that indicates entities to be detected by a conversational classifier associated with the conversational agent; generating one or more conversational dialog workflows from context dependencies in the knowledge graph; or instantiating and matching one or more conversational dialogs to the knowledge graph to select a potential conversation dialog and identify one or more search results from the knowledge graph according to the one or more queries (Paragraphs [0082-0086], [0098] & [0109]).

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 12/1/202, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gangumalla et al..

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:

Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677